Citation Nr: 1025222	
Decision Date: 07/07/10    Archive Date: 07/19/10

DOCKET NO.  08-23 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased disability evaluation for the 
Veteran's basal cell carcinoma of the nose, currently evaluated 
as 50 percent disabling.  

2.  Entitlement to a temporary total disability evaluation for 
the Veteran's basal cell carcinoma of the nose under the 
provisions of 38 C.F.R. § 4.30 based upon convalescence following 
an April 16, 2007, surgical procedure.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran had active service from June 1954 to June 1974.  

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a January 2008 rating decision of the Nashville, 
Tennessee, Regional Office (RO) which increased the disability 
evaluation for the Veteran's basal cell carcinoma of the nose 
from 30 to 50 percent; effectuated the award as of April 16, 
2007; and denied a temporary total disability evaluation for the 
Veteran's basal cell carcinoma of the nose under the provisions 
of 38 C.F.R. § 4.30 based upon convalescence following an April 
16, 2007, surgical procedure.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the Veteran if further action is 
required on his part.  


REMAND

The Veteran asserts that an evaluation in excess of 50 percent is 
warranted for his basal cell carcinoma of the nose as the 
disability is manifested by multiple active lesions; the need for 
repeated surgical excisions; and post-operative residuals.  He 
contends that his basal cell carcinoma is productive of severe 
facial disfigurement; nasal impairment; the loss of his sense of 
smell; and an inability to wear his glasses.  In his July 2008 
Appeal to the Board (VA Form 9), the Veteran indicated that he 
had undergone approximately 30 surgical procedures for his basal 
cell carcinoma.  He contends further that his April 16, 2007, 
surgical procedure necessitated a period of convalescence.  

In reviewing the reports of the most recent VA examinations for 
compensation purposes conducted in August 2007 and June 2008, the 
Board observes that the examiners did not fully address the 
Veteran's multiple active basal cell carcinomas and his extensive 
post-operative skin and nasal residuals.  The Veteran's claims 
files were not apparently provided to either examiner.  The 
physician's assistant who conducted the June 2008 VA evaluation 
commented that the Veteran received "near constant" treatment 
for his basal cell carcinoma over the preceding year.  Further, 
the examiners did not address whether the Veteran's April 16, 
2007, surgery required a period of convalescence given the 
Veteran significant ongoing surgeries.  

The VA's duty to assist includes, in appropriate cases, the duty 
to conduct a thorough and contemporaneous medical examination 
which is accurate and fully descriptive.  Floyd v. Brown, 9 Vet. 
App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 
(1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  The 
United States Court of Appeals for Veterans Claims (Court) has 
held that examinations for compensation and pension purposes 
conducted without contemporaneous review of the Veteran's claims 
files are deficient for rating purposes.  Proscelle v. Derwinski, 
2 Vet. App. 629, 632 (1992).  Given the cited authorities and in 
light of the extensive nature of the Veteran's service-connected 
facial basal cell carcinoma and associated surgical treatment, 
the Board finds that an additional evaluation would be helpful in 
resolving the issues raised by the instant appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he 
provide information as to all treatment of 
his basal cell carcinoma after July 2008, 
including the names and addresses of all 
health care providers.  Upon receipt of the 
requested information and the appropriate 
releases, the RO should contact all 
identified health care providers and 
request that they forward copies of all 
available clinical documentation pertaining 
to treatment of the Veteran, not already of 
record, for incorporation into the record.  

2.  Request that copies of all VA clinical 
documentation pertaining to the Veteran's 
treatment after July 2008, not already of 
record, be forwarded for incorporation into 
the record.  

3.  After completion of the action 
requested in Paragraphs 1 and 2, then 
schedule the Veteran for a VA examination 
for compensation purposes conducted by a 
physician in order to determine the 
current nature and severity of his basal 
cell carcinoma of the nose.  All indicated 
tests and studies should be accomplished 
and the findings then reported in detail.  
Color photographs should be taken.  The 
examiner should address the effect of the 
Veteran's service-connected basal cell 
carcinoma upon his vocational pursuits.  

The examiner should advance an opinion 
addressing whether the Veteran's April 16, 
2007, surgical procedure required a period 
of convalescence.  

Send the claims folders to the examiner for 
review of pertinent documents therein.  The 
examination report should reflect that such 
a review was conducted.  

4.  Then readjudicate the Veteran's 
entitlement to both an evaluation in excess 
of 50 percent for his basal cell carcinoma 
of the nose and a temporary total 
disability evaluation for his basal cell 
carcinoma of the nose under the provisions 
of 38 C.F.R. § 4.30 based upon 
convalescence following an April 16, 2007, 
surgical procedure with express 
consideration of the provisions of 38 
C.F.R. § 3.321 (2009).  If the benefits 
sought on appeal remain denied, the Veteran 
and his accredited representative should be 
issued a supplemental statement of the case 
(SSOC) which addresses all relevant actions 
taken on the Veteran's claims for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered, 
since the issuance of the last SSOC.  The 
Veteran should be given the opportunity to 
respond to the SSOC.  

The Veteran is free to submit additional evidence and argument 
while the case is in remand status.  See Kutscherousky v. West, 
12 Vet. App. 369 (1999).  

The Veteran's appeal must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  See 
The Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to 
provide expeditious handling of all cases that have been remanded 
by the Board and the Court.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.  



_________________________________________________
J. T. HUTCHESON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).  

